Napton, J. —
This case was before this court in 1874, and is reported in 57 Mo. 472. The judgment of the circuit court for the defendants was then reversed and the case remanded. Upon the second trial judgment was rendered for the plaintiif in accordance with the opinion of this court, and from this last judgment the appeal now before us was taken. No briefs are filed by the appellants upon the understanding I presume that the only object is *34to take the case to the Supreme Court of the United States with a view to have the decision of this court reported in the 57th volume reviewed, the administrator and heirs of James Clemens, Jr., now deceased, and William Wells, the terre-tenant having been made parties, and the clerk will enter a judgment of affirmance accordingly.